Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
NPL #5 is missing.  

Claim Interpretation
Claims 1-14 are interpreted under 112(f).  
The claims include subject matter that has no patentable weight.  For example, claim 1 designates subject matter performed entirely outside of the claimed communication device, such as a function to be executed by the relay node or any devices within a data structure claim.  All subject matter that is outside the claim has no patentable weight.  Other subject matter, such as data structures, have no patentable weight, since they are not patentable.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/048,567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are virtually identical.  Small differences are present at best.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the additional subject matter of the application based on the legal precedent that elimination of a step or an element and its function is obvious if the function is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because data structures and programs are not statutory.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Perlman (U.S. Patent 5,455,865).  
Regarding Claim 1,
Perlman discloses a communication device comprising:
A communication unit configured to execute communication with another node (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; all nodes communicate with other nodes in this extremely broad limitation, for example.  It is noted that the majority of the limitations in the claims are extremely broad and large portions of the prior art disclose such broad subject matter);
A control unit configured to control communication by the communication unit (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; controlling the above in any fashion, for example); wherein
The control unit generates path information to a target node (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, 
In the path information to a target node, at least information on communication with at least one relay node present on a path to the target node and information on a function to be executed by the relay node are described (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; route includes multiple nodes in the route, as well as a variety of additional information, such as public keys for signature verification, explicit route for verification, next node to send the packet to, previous node to verify the packet came from, sequence number, and many other pieces of data that are on a function to be executed by another non-claimed node, for example).  
Regarding Claim 15,
Claim 15 is a data structure claim that corresponds to device claim 1 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to device claim 1 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a program claim that corresponds to device claim 1 and is rejected for the same reasons.  
Regarding Claim 2,

Regarding Claim 3,
Perlman discloses that the control unit generates new path information when path information is changed in order to insert a new relay node on a path to the target node (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; as above, for example).  
Regarding Claim 4,
Perlman discloses that the control unit generates new path information when path information is changed in order to split a path to the target node (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; as above, for example).  

Perlman discloses that the control unit generates new path information when path information is changed in order to establish a path to a new target node (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; as above, for example).  
Regarding Claim 6,
Perlman discloses that the control unit generates new path information when path information is changed in order to delete the relay node on a path to the target node (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; as above, for example).  
Regarding Claim 7,
Perlman discloses that the communication unit transmits the path information generated by the control unit to a first relay node described in the path information (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; transmitting the route setup packet, data packet, or the like, for example).  
Regarding Claim 8,
Perlman discloses that when the path information is generated, the control unit includes information on authentication and authorization into a 
Regarding Claim 9,
Perlman disclose when communication directed to the target node is executed, the control unit executes an authentication process using the information on authentication and authorization (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; any generation of the above, verification of the above, or sending of the above for verification, for example).  
Regarding Claim 10,
Perlman discloses a communication device comprising:
A communication unit configured to execute communication with another node (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures); and

The control unit refers to path information sent from another node and determines whether the communication device is a target node or a relay node (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; receiving one of the packets and determining whether the receiver is the destination or not, for example);
When the communication device is a target node, the control unit returns a response to a node that has transmitted the path information (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; ACK, for example); and
When the communication device is a relay node, the control unit launches a function included in the communication device based on information described in the path information (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; any of the above-described functions, for example).  
Regarding Claim 18,

Regarding Claim 20,
Claim 20 is a program claim that corresponds to device claim 10 and is rejected for the same reasons.  
Regarding Claim 11,
Perlman discloses that the control unit executes a process of establishing a connection with another node based on the path information (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; communicate with another node, for example).  
Regarding Claim 12,
Perlman discloses that when the communication unit receives new path information, the control unit executes a process of establishing a connection or a process of disconnecting a connection based on the new path information (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; receive another packet, LSP, new route setup packet, etc., sending packets to different nodes, etc., as examples).  
Regarding Claim 13,

Regarding Claim 14,
Perlman discloses that when communication directed to the target node is executed, the control unit executes an authentication process using the information on authentication and authorization (Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; as above, for example).  
Regarding Claim 16,
Perlman discloses as the path information, information for splitting and merging a path between the communication device and the target node (This has no patentable weight, since it is a data structure.  Furthermore, this may be found in Exemplary Citations: for example, Abstract, Column 4, lines 54-65; Column 5, line 58 to Column 12, line 19; Column 12, line 49 to Column 13, line 5; and associated figures; for example, LSP information, route information that may be changed based on previous routes, LSP information, or the like, ultimate destination and layer 2 router information that allow for splitting and merging between networks, or the like, as examples).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432